     Case 4:18-cv-00279-HLM-WEJ Document 1 Filed 12/22/18 Page 1 of 13



              IN THE UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA
                         ROME DIVISION

ELLEN LEWIS,                            )
                                        )
                  Plaintiff,            )        CIVIL ACTION NO.
v.                                      )
                                        )
GPS HOSPITALITY, LLC,                   )        ___________________
                                        )
                  Defendant.            )

                                COMPLAINT

      Plaintiff ELLEN LEWIS hereby states claims for relief under Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended (“Title

VII”), and 42 U.S.C. § 1981, on the grounds stated below.

                          Jurisdiction and Venue

      1.    The Court has original subject-matter jurisdiction pursuant to (a)

28 U.S.C. § 1331 because this action arises under the laws of the United

States, (b) 28 U.S.C. § 1337 because this action arises under Acts of Congress

regulating commerce, and (c) 42 U.S.C. § 2000e-5(f)(3) because this action is

brought under Subchapter VI of Title VII.

      2.    Under 28 U.S.C. § 1391(b), venue is proper in this district

because a substantial part of the events or omissions giving rise to the claims

in this action occurred in the Northern District of Georgia, Rome Division.




                                      -1-
     Case 4:18-cv-00279-HLM-WEJ Document 1 Filed 12/22/18 Page 2 of 13



                                 The Parties

      3.    Plaintiff ELLEN LEWIS (“PLAINTIFF”) is a citizen of the state

of Georgia and the United States and resides in the Northern District of

Georgia.

      4.    Defendant GPS HOSPITALITY, LLC (“DEFENDANT”) is a

domestic limited liability company organized under Georgia law doing

business in the Northern District of Georgia with its principal office located

at 2100 Riveredge Parkway, Suite 850, Atlanta, Georgia 30328.

      5.    DEFENDANT is subject to the personal jurisdiction of this Court.

      6.    DEFENDANT can be served through its registered agent for

service of process: Corporation Service Company, 40 Technology Parkway

South, Suite 300, Norcross, Georgia 30092.

             Compliance With Administrative Prerequisites

      7.    PLAINTIFF has timely complied with all legally required

administrative prerequisites before filing this action.

      8.    On or about March 9, 2017, PLAINTIFF filed a Charge of

Discrimination with the Equal Employment Opportunity Commission

(“EEOC”) alleging discrimination by DEFENDANT on account of her race.

      9.    On or about September 27, 2018, the EEOC issued to

PLAINTIFF a notice of dismissal and right to sue DEFENDANT.




                                      -2-
     Case 4:18-cv-00279-HLM-WEJ Document 1 Filed 12/22/18 Page 3 of 13



                           Grounds for this Action

      10.   At all relevant times, DEFENDANT was an “employer” within

the meaning of 42 U.S.C. § 2000e(b) of Title VII.

      11.   At all relevant times, DEFENDANT engaged in an industry

affecting commerce and employed 15 or more employees for each working day

during each of 20 or more calendar workweeks in the current or preceding

calendar year.

      12.   At all relevant times, DEFENDANT owned and operated a

Burger King Restaurant located at 7871 Adairsville, Georgia 30103 (the

“Adairsville Burger King” or the “restaurant”).

      13.   PLAINTIFF is a black female.

      14.   Between July 2016 and March 2017, DEFENDANT had a sign

posted at its Adairsville Burger King (the “Now Hiring Sign”), attached to

this complaint as Ex. 1 [Doc. 1-1], stating:

                                Now Hiring
                         Managers & Team Members
                              Open Interviews
                             Tuesday Evenings
                                4:00 - 7:00
                                Come Apply

      15.   Ex. 1 to this complaint [Doc. 1-1] is a true and correct copy of

DEFENDANT’s Now Hiring Sign. The contents of Ex. 1 to this complaint




                                      -3-
     Case 4:18-cv-00279-HLM-WEJ Document 1 Filed 12/22/18 Page 4 of 13



[Doc. 1-1] are adopted by reference as if fully set forth in this complaint

pursuant to Fed. R. Civ. P. 10(c).

      16.    On or about August 2016, PLAINTIFF spoke in person with

DEFENDANT’s restaurant General Manager and asked about employment

at its Adairsville Burger King.

      17.    On or about August 2016, PLAINTIFF applied for employment at

DEFENDANT’s restaurant.

      18.    On or about August 2016, DEFENDANT’s restaurant General

Manger told PLAINTIFF in person that there were no open positions, but

that if anything changed he would let her know.

      19.    Between August 2016 through December 2016, PLAINTIFF

called the Adairsville Burger King on multiple occasions to ask whether any

positions had opened up.

      20.    Each time PLAINTIFF called the Adairsville Burger King,

DEFENDANT’s restaurant General Manger told her that no positions had

opened up.

      21.    On or about October 14, 2016, DEFENDANT hired two white

individuals to work at its Adairsville Burger King.

      22.    One of the white individuals whom DEFENDANT hired to work

at its Adairsville Burger King on October 14, 2016, applied for employment at

the restaurant on October 12, 2016.


                                      -4-
     Case 4:18-cv-00279-HLM-WEJ Document 1 Filed 12/22/18 Page 5 of 13



      23.   The other white individual whom DEFENDANT hired to work at

its Adairsville Burger King on October 14, 2016, applied for employment at

the restaurant on October 13, 2016.

      24.   PLAINTIFF was qualified to perform the job duties of the

positions filled by the two white individuals whom DEFENDANT hired on or

about October 14, 2016.

      25.   DEFENDANT never considered PLAINTIFF for the two positions

at the restaurant filled by white individuals on or about October 14, 2016.

      26.   From on or about August 2016, through on or about October 14,

2016, DEFENDANT did not advertise or post the two job openings at the

Adairsville Burger King that DEFENDANT filled with white individuals on

October 14, 2016.

      27.   On or about December 22, 2016, PLAINTIFF spoke in person

with DEFENDANT’s restaurant General Manager and asked about

employment at its Adairsville Burger King.

      28.   On or about December 22, 2016, PLAINTIFF applied for

employment at DEFENDANT’s restaurant.

      29.   On or about December 22, 2016, the restaurant General Manager

told PLAINTIFF in person that there were no positions available.




                                      -5-
     Case 4:18-cv-00279-HLM-WEJ Document 1 Filed 12/22/18 Page 6 of 13



      30.   On or about December 22, 2016, PLAINTIFF told the restaurant

General Manager the reason DEFENDANT did not hire her was, “it’s

because I’m black.”

      31.   On or about January 20, 2017, DEFENDANT hired a white

individual to work at its Adairsville Burger King.

      32.   The white individual whom DEFENDANT hired to work at its

Adairsville Burger King on January 20, 2017, applied for employment at the

restaurant on January 20, 2017.

      33.   PLAINTIFF was qualified to perform the job duties of the

position filled by a white individual whom DEFENDANT hired on or about

January 20, 2017.

      34.   DEFENDANT never considered PLAINTIFF for the position it

filled with the white individual on or about January 20, 2017.

      35.   From on or about October 14, 2016, through on or about January

20, 2017, DEFENDANT did not advertise or post the job opening at the

Adairsville Burger King that DEFENDANT filled with the white individual

on January 20, 2018.

      36.   On or about early January 2017, PLAINTIFF called

DEFENDANT’s Adairsville Burger King and asked whether any positions

were available.




                                     -6-
     Case 4:18-cv-00279-HLM-WEJ Document 1 Filed 12/22/18 Page 7 of 13



      37.   On or about early January 2017, DEFENDANT again told

PLAINTIFF that no positions were available at the Adairsville Burger King.

      38.   After on or about early January 2017, PLAINTIFF stopped

asking DEFENDANT whether any positions were available at its Adairsville

Burger King because doing so was futile.

      39.   On or about February 27, 2017, DEFENDANT hired a white

individual to work at its Adairsville Burger King.

      40.   The white individual whom DEFENDANT hired to work at its

Adairsville Burger King on February 27, 2017, applied for employment at the

restaurant on February 27, 2017.

      41.   PLAINTIFF was qualified to perform the job duties of the

position filled by a white individual whom DEFENDANT hired on or about

February 27, 2017.

      42.   DEFENDANT never considered PLAINTIFF for the position it

filled with the white individual on or about February 27, 2017.

      43.   From on or about January 20, 2017 through on or about February

27, 2017, DEFENDANT did not advertise or post the job opening at the

Adairsville Burger King that DEFENDANT filled with the white individual

on February 27, 2017.




                                     -7-
        Case 4:18-cv-00279-HLM-WEJ Document 1 Filed 12/22/18 Page 8 of 13



        44.   DEFENDANT’s failure or refusal to hire PLAINTIFF for a

position at DEFENDANT’s Adairsville Burger King was motivated by her

race.

                    CLAIMS AGAINST THE DEFENDANT

                                   Count 1
                           42 U.S.C. § 2000e-2(a)(1)
                    (Race Discrimination Under Title VII)

        45.   Paragraphs 1-44 above are re-alleged and incorporated by

reference as if fully set forth herein.

        46.   By engaging in the conduct described above in Paragraphs 10-44,

DEFENDANT unlawfully discriminated against PLAINTIFF because of her

race with respect to failing or refusing to hire PLAINTIFF and other terms,

conditions and benefits of employment, all in violation of Title VII.

        47.   As a result of DEFENDANT’s unlawful actions, PLAINTIFF has

suffered and is continuing to suffer injury including, but not limited to,

incurring pecuniary losses, emotional pain, suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

        48.   PLAINTIFF seeks compensatory, punitive, and nominal

damages, pre-judgment and post-judgment interest, declaratory and

injunctive relief, and reasonable attorney’s fees and costs of this action, all




                                          -8-
     Case 4:18-cv-00279-HLM-WEJ Document 1 Filed 12/22/18 Page 9 of 13



through the date of entry of a final non-appealable judgment, all pursuant to

Title VII, and all in an amount to be determined as specified by law.

      49.    PLAINTIFF’s race was a motivating factor in DEFENDANT’s

decision to fail or refuse to hire PLAINTIFF.

      50.    Alternatively, DEFENDANT, motivated in part by PLAINTIFF’s

race and motivated in part by other reasons, discriminated against

PLAINTIFF in violation of Title VII with respect to failing or refusing to hire

PLAINTIFF and other terms, conditions and benefits of employment.

                                   Count 2
                               42 U.S.C. § 1981
                            (Race Discrimination)

      51.    Paragraphs 1-44 above are re-alleged and incorporated by

reference as if fully set forth herein.

      52.    By engaging in the conduct described above in Paragraphs 10-44,

DEFENDANT unlawfully discriminated against PLAINTIFF because of her

race with respect to failing or refusing to hire PLAINTIFF and other terms,

conditions and benefits of employment, all in violation of 42 U.S.C. § 1981.

      53.    As a result of DEFENDANT’s unlawful actions, PLAINTIFF has

suffered and is continuing to suffer injury including, but not limited to,

incurring pecuniary losses, emotional pain, suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.


                                          -9-
     Case 4:18-cv-00279-HLM-WEJ Document 1 Filed 12/22/18 Page 10 of 13



      54.    PLAINTIFF seeks compensatory, punitive, and nominal

damages, pre-judgment and post-judgment interest, declaratory and

injunctive relief, and reasonable attorney’s fees and costs of this action, all

through the date of entry of a final non-appealable judgment, all pursuant to

42 U.S.C. § 1981, and all in an amount to be determined as specified by law.

                                    Count 3
                                42 U.S.C. § 1981
                                 (Retaliation)

      55.    Paragraphs 1-44 above are re-alleged and incorporated by

reference as if fully set forth herein.

      56.    By engaging in the conduct described above in Paragraphs 27-44,

DEFENDANT unlawfully retaliated against PLAINTIFF for complaining

that DEFENDANT’s failure or refusal to hire PLAINTIFF, and denying her

other terms, conditions and benefits of employment, was because of her race,

all in violation of 42 U.S.C. § 1981.

      57.    As a result of DEFENDANT’s unlawful actions, PLAINTIFF has

suffered and is continuing to suffer injury including, but not limited to,

incurring pecuniary losses, emotional pain, suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

      58.    PLAINTIFF seeks compensatory, punitive, and nominal

damages, pre-judgment and post-judgment interest, declaratory and


                                          - 10 -
    Case 4:18-cv-00279-HLM-WEJ Document 1 Filed 12/22/18 Page 11 of 13



injunctive relief, and reasonable attorney’s fees and costs of this action, all

through the date of entry of a final non-appealable judgment, all pursuant to

42 U.S.C. § 1981, and all in an amount to be determined as specified by law.

                            PRAYER FOR RELIEF

      WHEREFORE, plaintiff ELLEN LEWIS respectfully prays that this

Court enter judgment in favor of PLAINTIFF and against DEFENDANT for:

      A.    Lost wages, employment benefits, and other compensation to

which PLAINTIFF is entitled, pursuant to Title VII and 42 U.S.C. § 1981.

      B.    Compensatory damages including, but not limited to, pecuniary

losses, emotional pain, suffering, and inconvenience, mental anguish, loss of

enjoyment of life, loss of dignity, and any other non-pecuniary losses or

intangible injuries to which PLAINTIFF is entitled, pursuant to Title VII and

42 U.S.C. § 1981.

      C.    Punitive damages to which PLAINTIFF is entitled, pursuant to

Title VII and 42 U.S.C. § 1981.

      D.    All reasonable attorney’s fees and costs of the action through

entry of a final non-appealable judgment, pursuant to Title VII and § 1981,

including all reasonable attorney’s fees and costs for:

            (1)     the time spent plus costs reasonably incurred throughout

this action relating to the claim of PLAINTIFF under Title VII and 42 U.S.C.

§ 1981;


                                      - 11 -
     Case 4:18-cv-00279-HLM-WEJ Document 1 Filed 12/22/18 Page 12 of 13



             (2)   the time spent litigating both the entitlement to and

amount of attorney’s fees and costs incurred throughout this action plus costs

of investigation and litigation reasonably incurred relating to the claim of

PLAINTIFF under Title VII and 42 U.S.C. § 1981, whether in connection

with any settlement, compromise, any accepted offer of judgment under Fed.

R. Civ. P. 68, or any other form of judgment entered pursuant to Fed. R. Civ.

P. 54-58;

             (3)   the time spent litigating the fairness and reasonableness of

any settlement, compromise, or accepted offer of judgment under Fed. R. Civ.

P. 68, or any other form of judgment entered pursuant to Fed. R. Civ. P. 54-

58, and

             (4)   the time spent explaining to PLAINITFF any settlement,

compromise, or accepted offer of judgment under Fed. R. Civ. P. 68, or any

other form of judgment entered pursuant to Fed. R. Civ. P. 54-58.

      E.     Pre-judgment and post-judgment interest on all amounts

awarded pursuant to Title VII and § 1981, including lost compensation,

litigation expenses including attorney’s fees, costs, and costs of investigation

and litigation of this action.

      F.     A declaration that DEFENDANT engaged in unlawful

employment practices in violation of Title VII, 42 U.S.C. § 2000e-2(m), and 42

U.S.C. § 1981 with respect to PLAINTIFF.


                                      - 12 -
    Case 4:18-cv-00279-HLM-WEJ Document 1 Filed 12/22/18 Page 13 of 13



      G.    All such other legal and equitable relief to which PLAINTIFF is

entitled as a matter of law and equity.

      H.    All such other and further relief as is deemed just and proper.

                       DEMAND FOR JURY TRIAL

 Plaintiff demands a jury trial on all issues triable of right by a jury.

                                          Respectfully submitted,

                                          s/ Alan H. Garber
                                          ALAN H. GARBER
                                          Georgia Bar No. 283840
                                          ahgarber@garberlaw.net
                                          MARC N. GARBER
                                          Georgia Bar No. 283847
                                          mngarber@garberlaw.net
                                          THE GARBER LAW FIRM, P.C.
                                          4994 Lower Roswell Rd Ste 14
                                          Marietta, GA 30068-5648
                                          (678) 560-6685
                                          (678) 560-5067 (facsimile)

                                          Attorneys for the Plaintiff




                                     - 13 -
